814 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Roosevelt WRIGHT, Plaintiff-Appellant,v.CHIEF JAILOR OF RICHMOND CITY JAIL, Defendant-Appellee.
No. 86-6837.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1987.Decided March 20, 1987.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. Misc. 86-318-N)
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
Ernest Roosevelt Wright, appellant pro se.
PER CURIAM:


1
Ernest R. Wright appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint.  The district court dismissed the complaint, without prejudice, because Wright failed to pay the assessed partial filing fee.


2
On October 28, 1986, the district court ordered Wright to pay either a partial filing fee of $7.82 or present special circumstances which would justify a reduction of this fee.  Wright responded by stating that he will make no payment because he is poor and does not have the money.  On November 3, the district court found that Wright had not shown any special circumstances justifying a lesser amount.  It therefore directed Wright to pay $7.82 within twenty days of the order, and admonished him that failure to comply with the order would result in dismissal of the action.  Wright did not pay the partial fee, and on December 4, the district court dismissed the action, without prejudice.


3
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), we affirm the district court's dismissal of the action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.